DEBORAH BIELICKE EADES 312-609-7661 deades@vedderprice.com May 7, 2009 Division of Investment Management United States Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Attn:Mr.Larry L. Greene Re: Tortoise Energy Infrastructure Corporation (the “Company”) File Numbers 811-21462; 333-146095 To the Commission: On February26, 2009, the Company, pursuant to Rule 415(a)(1)(x) under the Securities Act of 1933, as amended (“1933 Act”) and the Investment Company Act of 1940, as amended (“1940 Act”), filed with the Securities and Exchange Commission (the “Commission”) a post-effective amendment to a universal shelf registration statement on FormN-2 relating to the Company’s issuance of common stock, preferred stock and/or debt securities on a delayed and/or continuous basis (the “Post-Effective Amendment No.4”).The primary purpose of the Post-Effective Amendment No.4 was to update the Company’s financial statements and other date-sensitive information. The Company received comments on Post-Effective Amendment No.4 from LarryL. Greene of the Commission staff on April20, 2009, by telephone call with the undersigned, and responded to such comments by letter dated April 29, 2009 and by Post-Effective Amendment No. 5.The Company received comments on Post-Effective Amendment No. 5 from Mr. Greene by telephone call with the undersigned on May 5, 2009.The following sets forth the comments of the Commission staff on Post-Effective Amendment No. 5 and the Company’s response to those comments.Unless otherwise noted, all page references are to Post-Effective Amendment
